Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 1 of 9




                         UN ITED STATES DISTR ICT COUR T

                         SOU THERN DISTR ICT OF FLOR IDA



                                            CASE NO .: 1:20-cv-23727-DPG

  VALENTIN SPATA RU
     Plaintiff,

                                                               FILED BY              D.C.
  M DPD,

     Defendants                                                     At/s 29 222
                                                                              '1
                                                                    kto'
                                                                     .
                                                                       ëko,
                                                                         2L
                                                                          lpul'lî.BL
                                                                                   &
                                                                              A,.MlAu,
                                    08/16/21


                          Motion to reopen the case
                                      and
   Affidavit that Piaintiff did his best to mail the previous motion to
                           the Court by the deadline


  Honorable Judge Darrin P. Gayles,
  Respectfully, Plaintiff requests the Court          accept        previous
           because Plaintiff did his best to mail
  the Court by the deadline, to approve           his motions, and to reopen
  the case . Truly, on July 20, 2021,         days before the deadline,
  Plaintiff asked the Center for Independent Living of the                  (CILK),
  which helps Plaintiff with mail, to mail Plaintiff's motion to
  reconsider - uAffidavit                     United States District Court
  see the enclosure


  A ffidavit
  Plaintiff certifies that he did his best to mail the previous motion
           Court by                                          that
Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 2 of 9




  punishment for knowingly making
  and/or imprisonment.


  Respectfully, Plaintiff requests the Court to ask Social Security
  Administration (SSA) to provide adequate funds and number
  employees to CILK
  Respectfully, Plaintiff requests                        to add a      that allows
  pro-se                              CILs to file electronically to     USA 'S
  Courts.              already may file electronically to the SSA and           DCF to
  s av e    re s o u r c es .

  Respectfully, Plaintiff requests the Court
           motions              mailed even on the day of the deadline, as the
  Supreme Court                 the United States does;       unify      federal '
  and states ' rules                                possible, which          improve
           justice system and society.
  History books write that the Government of Germany eliminated by
  gassing in the late 1930s al1 who had no resources to                      or could
           work          the war economy . That                  Plaintiff       the
  USA or abroad in a                                                         not be
  financially stable and independent . Indeed, during a period                  2017
  with awful, unbearable back and arms pain, Plaintiff wrote to Doctor
  Sandoval at Guidance Care Center that Plaintiff thought about a
                                 Plaintiff to end Plaintiff's suffering . Therefore,
      Plaintiff is not given the funds which Plaintiff needs to live a
  decent and pain-free life, respectfully, Plaintiff requests the Court
      allow Plaintiff's civilized, painless euthanizing.


  CERTIFICATE OF SERV ICE

  I HEREBY CERTTFY that a true and correct                  of the above and
  foregoing has been furnished via email                               1 . DE FENDANT
 MDPD represented by Freddy Ramirez, Director of the MDPD, 9105 NW 25
           Doral,           33172, directorsoffice@mdpd.com , aramireziii@mdrd .com ;
Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 3 of 9




             Legal Division Commander: Janet Lewis, n'lewis@mdrd .com , Phone :
  786-256-1006 and 305-471-2550,                 305-471-25517 Z.DEFENDANTS
  ROMERO , REKER , BONILLA , MOLINA , DAVIS , and JUAN J . PEREZ -former
  Director of the MDPD-, whose email addresses I did not find, to c/o
  Freddy Ramirez, Director of                MDPD, 9105 NW 25              FL
             directorsoffice@mdpd .com , aramireziii@mdrd .com;               Janet
  Lewis, Legal Division Commander, n'lewis@mdrd .com , Phone : 786-256-1006
  and 305-471-2550, Fax : 305-471-2551; 3. DEFENDANT MDC represented by
             Ruvin, Ex-officio Clerk of the Board of County Commissioners,
                                 NW lst Street, Suite 17-202, Miami, Florida
  33128, clerkbcc@miamidade .cov; by Abigail Price-Williams,
  Attorney, Suite 2810, Phone 305.375.5151, Fax 305 .375.5634,
  arwl@miamidade .cov, attv@miamidade .qov; and by Carlos            Gimenez,
  Mayor, 29th                                      mavor@miamidade .cov;
  DEFENDANT Carïos A . Gimenez , Mayor of MDC, Phone 305-375-5071,
  mavoremiamidade .cov.


  Respectfu lly subm itted ,

      /
                  .'
      'w..    .. .W




  /s/ Valentin Spataru, pro-se
  c/o CILK - Center              Independent Living
  103400 Overseas Hwy. 5 .243, Key Largo,

  Mobile               phone: 3O5 615 0061
  Email: valentin.srataru .maccacpaeqmail.com , valesra@outlook.com


  Enclosure

  Rmxiis to and from CILK IS empioyee Laurel Folse

  From : Laurel Folse <lfolse@cilofthekeys .org>

       Valentin <VALESPA@out1ook .com>
Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 4 of 9




  Sat, Aug 14 at 3:22 PM

        you gave me the letter in the email too late.           didn't
               on the day you asked me. I had to ask you to email
  after . I couldn't mail           in correct time . I don't have access to
                                office.

  Laurel Folse

  Administrative Assistant

  Keys Advocacy Center d/b/a Center for Independent Living of the Keys

  103400 Overseas              Suite #243
  Key Largo FL 33037

  Pink Plaza MM 103

                                  3O5 453 3488 Fax

  lfolse@cilofthekeys.org

  Like us on Facebook



  On Saturday, August             2021, Valentin <VALESPA@out1ook.com>

  Thanks, Laurel for mailing my motion               the Court . Unfortunately, the
  Court received it after             deadline; see below, ''WARNING : CASE
  CLOSED on 06/30/2021.''

  Will you please write and                 an affidavit for the Court
  you           your best to        my motion                Court; and that CILK
  needs adequate funds and number
  write         new motion to the Court to reopen the

  Regards,

  Valentin



  - - - - -
              ForWarded Message -----
Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 5 of 9




           ''cmecfautosender@flsd . uscourts .gov '' <cmecfautosender@flsd .
  uscourts.gov>

         Valentin <VALESPA@out1ook.com>

  Sent: Tuesday, August 3, 2021, 10 :17:51 PM GMT+S

  Subject: Activity in Case 1:20-cv-23727-DPG Spataru            Miami- Dade
  Police Department (MDPD)         al Motion for Reconsideration


  U .S. District Court

  Southern District of Florida



  The following transaction was entered on 8/3/2021 at              PM EDT and
  filed on 8/3/2021

  Case Name:      Spataru v . Miami- Dade Police Department (MDPD)

  Case Number : 1 :20-cv-23727-DPG

  Filer: Valentin Spataru

  WARNING : CASE CLOSED on 06/30/2021

  Document N umb er :

  Docket Text:

  MOTION for Reconsideration re           Order on Motion for Leave
  Proceed in forma pauperis,                                         Volun tee r
  Attorney Program by Valentin Spataru . (mee)



  Laurel Folse <lfolse@cilofthekeys .orgl

  To: Valentin <VALESPA@outlook.com>

  Thu,                   PM

 Ok, 1 mailed it
Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 6 of 9




      Thu,                 at 9:53 AM Valentin <VALESPA@out1ook.com>

  Here is the letter attached .

  What is          contact for the housing that is available now?

  Regards ,

  Valentin

  valespa@outlook.com

  A ttachm ent :

  Affidavit, Explanation of             for Motion     Leave       Proceed in
  forma pauperis ....pdf



  On W ednesday , Ju ly 28 , 2021, 11 :46 :29 PM GM T+3, Laurel Folse
  <lfolsepcilofthekeys .org> wrote:

  Where is the letter? I do not see it in the email.



  On Wed,                          PM

      The letter                                       police;      have never
  been in the Military, so police should not            expected me not to
  w an t
  Walmart for my insisting        get the names of the unprofessional
  Walmart employees- . Do you want to see my complaint? The
  didn 't receive adequate training.

      Would you please mail the letter today;        believe now that the
  deadline is that the court must receive                before         30th.
  The federal          about the mailing deadline is different from
  state 's                 know the rules to make sure?

      What     the contact                             available
Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 7 of 9




     Regards,

  Valentin

  valespaeoutlook .com



            Folse <lfolse@cilofthekeys .org>

  To :          <valespa@outlook .coml

  Mon, Jul 26 at 3:39 PM

  Hello ,

     can        w ee k .



  On Mon ,       26, 2021 at 5 :12 AM Val        <valespa@outlook.com> wrote:

  Dear Laurel ,

  Will you please                           you mailed my letter     the
            Lesly has told me       CILK is able to mail such letters.

  Is housing available now



  From : Valentin <VALESPA@OUTLOOK .COM>

  Sent : Tuesday, Juiy 20, 2021             PM

         lfolse@cilofthekeys.org <lfolse@cilofthekeys.org>

  Subject: Dear Laurel, How are
  Dear Laurel,

         are you?     hope you all are fine.

  Will you please mail my letter         the United States District



   400 North Miami Avenue, Room 8N09
Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 8 of 9




  Miami, FL 33128

  (305) 523-5100



  The deadline       them to receive

                             electronically, per
  https://www.flsd.uscourts.gov/local-rules-and-procedures.

  Regards,

  Valent in

  valespa@outlook.com

  Attachment :

  Affidavit, Explanation of trust for Motion for Leave to Proceed in
  formn pauperis ....pdf
                Case 1:20-cv-23727-DPG Document 16 Entered on FLSD Docket 08/20/2021 Page 9 of 9
.
    .    or ulo w ro
            oow p.o
                   '-    .                    .
               . . - :0
            o y--atocn .

                                                         VW
.
    .       o
            -
              .ogmxto    4
               o e o to xt
             +7 m o@ -  a: *
        '      ..m?
                 b uqs
                     .,
                      .w
                       4tw :

        .r
                        '
                        .2
                         ,

                              IANçsstxj
                                              .,
                                              .:

                                              %         X           Q
                                                                                  x..-
                                                                                  C  x1
                                                                                          Nx
                                                                                           X.
                                                                                            *.$
                                                                                              kN
                                                                                                    '
                                                                                                    h!


             : 4D W
                                    e *:
                                                        1%      .   Y       ,
                                                                            1<-
                                                                            h r
                                                                              '
                                                                                )r
                                                                                  cp >
                                                                                 xltà- r
                                                                              k' kcjz  )
                                                                                    jjxzï
                                                                                 cu to
                                                                                 o
                                                                                        ,       .
                                                                                                    ï

                  oWoW
                     eUe-                                   -               $
                                                                            $' (
                                                                               &
                                                                               .
                                                                               7(=
                                                                                 xl j
        .

               Wp<
               t awf
               o.o
                  <t
                   7o
                 wpm
                    %4C
                        l
                      go $*
                      r
                     OX
                                    .                     >%                $
                                                                            hN. <t
                                                                                'x
                                                                                  x       ,.,
               * œeooo o
                     & . r.%
                 oël
                 D    ou. .z
                   m rq
                             to
                             o                     !,
                                                        G %.                          c
                                  K'EO LO               c w4
                                                           . w                        œ
                1:
                 t

        C
                 qr
                  ;>
                 *!
                  -
                 (L
                 v'q
                 ('
                  <i
                                                        A%<a
                                                           -.>2
                                                             1. o
                                                                .
                                                                                      œ
                                                                                      O
                 (7NI
                 '                                                                    œ
         yx (-
         Z -
         4
           .;
           t
             ;
             11
            1:
            y-.
              l rh
                                                        I#'4
                                                           AX)
            Z, '*d                                                      .

                                                                                          D
                                                                                * >
                                                                                x 0
                                                                                  -
                                                                                  * m
                                                                                  D X
                                                                                    *
                 t:
                                  ;X>
                                  Vmc
                                   %Y
                                  - ps co
                                                                                           K
                 =
                 -                EE
                                   ï X= z
                                     s
                  =               : z p
                  >               t
                                  > ;     .

                  =
                  u2
                                  &
                                  o
                                     U'
                                    x:
                  o    %
                       O
                  =    co
                  L.
                  &
                  =
                  m *
                  c ua
                  u. x

                  - =
                  = 9-
                  uz œ
                  k) o
